 
 
IV 
111th CONGRESS
1st Session
H. RES. 272 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Lamborn (for himself, Mr. Akin, Mrs. Bachmann, Mr. Bartlett, Mrs. Blackburn, Mr. Brady of Texas, Mr. Broun of Georgia, Mr. Fortenberry, Mr. Gingrey of Georgia, Mr. Kingston, Mrs. Lummis, Mr. Marchant, Mr. McClintock, Mrs. Myrick, Mr. Paulsen, Mr. Pence, Mr. Pitts, Mr. Scalise, Mr. Shadegg, and Mr. Wamp) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to strike rule XXVIII, popularly known as the Gephardt rule, and to provide that any measure that increases the statutory limit on the public debt shall be stand alone and require a recorded vote. 
 
 
That rule XXVIII of the Rules of the House of Representatives is amended to read as follows: 
 
Rule XXVIIIStatutory limit on public debt 
1.It shall not be in order to consider a bill, joint resolution, or conference report carrying a change in the statutory limit on the public debt unless it is entitled Increasing the statutory limit on the public debt. A bill, joint resolution, or conference report so entitled may not contain any provisions other than that changing the statutory limit on the public debt. 
2.A bill, joint resolution, or conference report carrying a change in the statutory limit on the public debt may not be considered as passed unless so determined by a recorded vote.. 
 
